Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

		In the specification:

			Delete the previous abstract, and insert therefore:












	--Abstract
Pipeline apparatus comprising a housing including a riser and a pipeline connector and a device configured to interact with fluid flowing through the pipeline connector, a mounting structure for releasably mounting the device in the riser and seal situated between an inner surface of the riser and an outer surface of the mounting structure, the seal configured to seal against egress of fluid from the apparatus, the mounting structure and the riser each including a part of a locking structure for releasably locking the device in the riser, the device situated in the pipeline connector. - -

















	The above amendment was needed to remove legal phraseology from the abstract, to make it compliant with rules.

	In the claims:
		In claim 22, line 1, delete “20” and insert therefore - -12- -.

	The above amendment was needed to correct the dependency of claim 22 which depended from canceled claim 20, to depend from claim 12 to mimic the amendment to claim 21 which was made to depend from claim 12 after claim 20 was canceled, thereby suggesting the same dependency is desired from claim 22 as was amended in claim 21.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH